Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, claims 1-18, 20, and 23-26, in the reply filed on 22 December 2021 is acknowledged.
Claims 19, 21-22, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 December 2021.

Drawings
The drawings are objected to because the reference labels in the drawings are difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “49” and “79”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “39” has been used to designate both the spring portion and the spring element in the specification, and “49 has been used to designate both the rail holder and the disk holder in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actuating device” in claim 1, “a fixing device” in claim 23, and “a clamping device” and “a rotary drive device” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a clamping body”, “an adjusting device”, “a disk-shaped spring element”, and “a clamping element” in claim 1, and “an actuating element” in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-12, 16-17, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haimer (US 9,586,267).
Regarding claim 1, Haimer discloses a clamping device for clamping an article or a workpiece to be balanced, the clamping device comprising: a clamping apparatus for clamping the article, said clamping apparatus including a clamping body 5/6 and an adjusting device 7/20 for adjusting a clamping diameter of said clamping body for clamping the article; said clamping body having a disk-shaped spring element 5 being sprung in a radial direction and having a centrally disposed clearance forming at least one spring element cone 29; said clamping body having a clamping element 6 being inserted into said clearance of said spring element and having at least one clamping element cone 30 corresponding to said spring element cone; and said adjusting device having an actuating device 17/18 for displacing said clamping element relative to said spring element causing cone surfaces of said clamping element cone and of said spring 
Regarding claim 2, Haimer discloses at least one placement surface 2 on which the article is placed for clamping, said clamping body 5 being a clamping disk 5, and said actuating device 17/18 displacing said clamping element 6 relative to said spring element 5 in an axial direction of said clamping disk.
Regarding claim 3, Haimer discloses wherein said clamping element 6 and said spring element 5 form an assembly unit 5/6.
Regarding claim 4, Haimer discloses wherein said assembly unit 5/6 is formed as a disk (see figure 1).
Regarding claim 11, Haimer discloses wherein said clamping element 6 and said spring element 5 are connected to one another in a fixed or a releasable manner by at least one of a gripping-behind connection or a surface-engaging connection.
Regarding claim 12, Haimer discloses wherein said spring element 5 has rail holders 26, said clamping element 6 has a central region 34 and a plurality of guiding rails 40 protruding outwardly from said central region, and each guiding rail lies in a contour-adapted manner in a respective one of said rail holders forming a gripping-behind engagement.
Regarding claim 16, Haimer discloses wherein: said clamping body 5 is a clamping disk 5; said disk-shaped spring element 5 has a plurality of spring portions 22/31 uniformly distributed in circumferential direction, said spring portions permitting said spring element to be sprung in radial direction; and said spring element has disk 
Regarding claim 17, Haimer discloses wherein said spring portions 22/31 are formed by thin-walled webs of said spring element having at least one of a substantially wave-shape or meander-shape or arcuate or V-shaped profile in a plan view of said spring element.
Regarding claim 25, Haimer discloses a balancing adapter 1 for a balancing device, the balancing adapter comprising a clamping device according to claim 1.
Regarding claim 26, Haimer discloses a balancing device, comprising: a balancing adapter 1 having a clamping device according to claim 1; and a base station (balancing machine, see column 4, lines 34-39) having a balancing adapter holder (rotating part of balancing machine) for holding said balancing adapter, said base station having a rotary drive device (inherent for the rotating part) for a rotary drive of at least one of said held balancing adapter or at least part of a drive device for a displacement or linear displacement of said clamping element relative to said spring element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haimer in view of Lloyd (US 5,613,692).
Regarding claim 10, Haimer discloses the invention substantially as claimed, except Haimer does not disclose wherein said cone of at least one of said clamping element or said spring element has a cone angle lying in a range of from 1 degree to 20 degrees.  Lloyd teaches the use of a clamping device comprising a clamping element 10 having a cone angle of between 1 to 45 degrees, for example 20 degrees, for the purpose of providing a desired holding force.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the clamping element cone angle with the optimized cone angle in the range of 1 to 20 degrees in order to be able to provide a desired clamping force on a workpiece.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haimer in view of Parsons (US 3,834,720).
Regarding claims 13-15, Haimer discloses wherein said central region 34 is at least one of a cylindrical or a conical central region (see figure 8), wherein said spring element 5 has wall regions 29.  Haimer does not disclose wherein each guiding rail has a T-shaped cross-section, or each of said guiding rails has a T-shaped cross-section with a T base connected to said central region of said clamping element and a T top; said T top has wall regions facing away from said central region of said clamping element forming an outer cone of said clamping element and being in surface engagement or configured to be brought into surface engagement with some of said 
Parsons teaches the use of a clamping device 10 comprising a clamping element 26 with guide rails 112/116 having a T-shaped cross-section with a T base 116 connected to a T top 112, wherein said T top has wall regions 128 facing away from a central region of said clamping element and configured to be brought into surface engagement with wall regions 100 forming an inner cone on a master jaw 16, and said T top has wall regions (not labeled, see figure 5) facing toward a central region of said clamping element and configured to be brought into surface engagement with wall regions 102 forming an outer cone on the master jaw 16, and wherein said guiding rails 112/116 have a block shape of said T tops forming said outer cone and said inner cone, all for the purpose of using the guide rails to open and close the master jaws upon axial movement of the clamping element.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the clamping device of Haimer with the guide rails having a T-shaped cross section as taught by Parsons in order to be able to use an alternative, well-known means for opening and closing the clamping device to hold or release a workpiece.

Allowable Subject Matter
Claims 5-9, 18, 20, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        25 January 2022